Case: 13-1149   Document: 19     Page: 1   Filed: 04/26/2013




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    AEVOE CORP.,
                    Plaintiff-Appellee,

                            v.

                  AE TECH CO., LTD.,
                  Defendant-Appellant,

                           AND

  S&F CORPORATION, (doing business as SF Planet
     Company AND SF Planet Corporation), AND
             GREATSHIELD, INC.,
                    Defendants.
              ______________________

                       2013-1149
                 ______________________

     Appeal from the United States District Court for the
 District of Nevada in No. 12-CV-0053, Judge Gloria M.
 Navarro.
                 ______________________

                     ON MOTION
                 ______________________
Case: 13-1149     Document: 19    Page: 2      Filed: 04/26/2013




 2                           AEVOE CORP.    v. AE TECH CO., LTD.
     Before RADER, Chief Judge, DYK and WALLACH, Circuit
                           Judges.
 RADER, Chief Judge.
                         ORDER
     The companies involved in this patent infringement
 case in the United States District Court for the District of
 Nevada are Aevoe Corp., the owner of U.S. Patent No.
 8,044,942 (the ’942 patent); and the defendants, AE Tech,
 S&F Corporation, and Greatshield, Inc. (collectively AE
 Tech), which manufacture and sell the touch screen
 protectors that allegedly infringe the ’942 patent. The
 appeal, by AE Tech, is from an order of the district court
 entered on November 27, 2012, awarding Aevoe lost
 profits and attorney fees as sanctions for violating the
 court’s preliminary injunction order. Aevoe now moves to
 dismiss the appeal for lack of jurisdiction.
     Soon after commencing this action, Aevoe moved for a
 preliminary injunction to prohibit the sale of the defend-
 ants’ touch screen protectors. That motion, which was
 unopposed by the defendants, was granted by the district
 court in January 2012. Shortly thereafter, AE Tech
 informed Aevoe of their intention to sell a redesigned
 screen protector product. Once Aevoe had purchased the
 new product and concluded it still infringed the ’942
 patent, Aevoe filed a motion to hold the defendants in
 contempt for violating the preliminary injunction order.
     On May 2, 2012, the district court granted that mo-
 tion. An order amending the preliminary injunction to
 include language prohibiting the sale of products that
 infringed the ’942 patent or any “colorable imitation”
 thereof was entered by the district court on the same day.
 AE Tech appealed from that ruling, which is pending
 before this court. Meanwhile, the district court ordered
 AE Tech to pay Aevoe $1,140,701.83 in lost profits and
 $60,941.75 in attorneys’ fees as sanctions for violating the
Case: 13-1149      Document: 19        Page: 3   Filed: 04/26/2013




  AEVOE CORP.   v. AE TECH CO., LTD.                          3
 court’s preliminary injunction. Arguing that this court
 does not have jurisdiction over that ruling, Aevoe moves
 to dismiss.
      This court ordinarily has appellate jurisdiction over
 only “final decisions” of the district courts. 28 U.S.C.
 § 1291. The Supreme Court has long stated “as a general
 rule a district court’s decision is appealable under [§ 1291]
 only when the decision ‘ends the litigation on the merits
 and leaves nothing for the court to do but execute the
 judgment.’” Gulfstream Aerospace Corp. v. Mayacamas
 Corp., 485 U.S. 271, 275 (1988) (quoting Catlin v. United
 States, 324 U.S. 229, 233 (1945)). A case in which all that
 has been done is conduct pre-trial proceedings and award
 sanctions for contempt for actions arising out of those
 proceedings cannot be said to leave nothing for the dis-
 trict court to do but execute judgment. See Fox v. Capital
 Co., 299 U.S. 105, 108 (1936); Doyle v. London Guar. &
 Accident Co., 204 U.S. 599, 603 (1907); see also Cunning-
 ham v. Hamilton Cnty., 527 U.S. 198, 204 (1999).
      AE Tech argues that this court should exercise pen-
 dent jurisdiction over the district court’s ruling in light of
 the fact that the court will soon address the amended
 injunction order. We do not agree. The exercise of pen-
 dent appellate jurisdiction is reserved only for extraordi-
 nary circumstances where “that appeal is ‘inextricably
 intertwined’ with another appeal over which [the court
 already has jurisdiction] such that it is necessary to
 review both ‘to ensure meaningful review.’” Entergris,
 Inc. v. Pall Corp., 490 F.3d 1340, 1348 (Fed. Cir. 2007)
 (citing Clinton v. Jones, 520 U.S. 681, 707 n.41 (1997);
 Swint v. Chambers County Comm’n, 514 U.S. 35, 51
 (1995).
     This court has thus applied the doctrine of pendent
 jurisdiction only sparingly when the appealable order
 required reviewing the otherwise unreviewable decision.
 For example, we exercised pendent jurisdiction to review
Case: 13-1149         Document: 19   Page: 4      Filed: 04/26/2013




 4                              AEVOE CORP.    v. AE TECH CO., LTD.
 a district court’s grant of summary judgment of invalidity
 on the ground that the order denying a preliminary
 injunction properly on appeal was premised on the sum-
 mary judgment ruling. See Helifax, Ltd. v. Blok-Lok, Ltd.,
 208 F.3d 1339, 1345 (Fed. Cir. 2000).
     Here, there is no indication that considering the is-
 sues in the sanctions appeal would impact or resolve the
 issues regarding the injunction ruling. This court has
 declined to exercise pendent jurisdiction under similar
 circumstances, see Entergris, 490 F.3d at 1349, and we see
 no reason why that narrow doctrine should be applied in
 this case. This court therefore grants the motion to
 dismiss.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.
       (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s25

 ISSUED AS A MANDATE: April 26, 2013